RESOLUCIÓN
Examinada la Petición especial de Autorización al Am-paro del Canon XV de los de Ética Judicial y del Programa Experimental para el Uso de Cámaras Fotográficas y Equipo Audiovisual en los Procesos Judiciales, presentada *770por el Taller de Fotoperiodistas, Inc., la Asociación de Pe-riodistas de Puerto Rico (ASPRO), la Asociación de Fotope-riodistas de Puerto Rico y el Overseas Press Club, se de-clara “con lugar”.
Los gremios periodísticos deberán regirse según lo provisto en el Reglamento del Programa Experimental para el Uso de Cámaras Fotográficas y de Equipo Audiovisual de Difusión por los Medios de Comunicación en los Procesos Judiciales.(1)

Notifíquese vía fax, por teléfono y por la vía ordinaria.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Presidente Señor Hernández Denton emitió un voto de conformidad, al cual se unieron los Jue-ces Asociados Señores Martínez Torres y Estrella Martínez. El Juez Asociado Señor Martínez Torres emitió un voto particular de conformidad. El Juez Asociado Señor Kolthoff Caraballo emitió un voto de conformidad. El Juez Asociado Señor Estrella Martínez emitió un voto particular de conformidad, al cual se unieron el Juez Presidente Señor Hernández Denton y el Juez Asociado Señor Martí-nez Torres. El Juez Asociado Señor Rivera García hizo constar la expresión siguiente, a la cual se unió la Jueza Asociada Señora Pabón Charneco:
El Juez Asociado Señor Rivera García proveería “no ha lu-gar” a la solicitud de los peticionarios, toda vez que la misma queda fuera del alcance de la Resolución ER-2013-1 emitida por este Tribunal y el Reglamento del Programa Experimental para el Uso de Cámaras Fotográficas y de Equipo Audiovisual de Difusión por los Medios de Comunicación en los Procesos Judiciales. En aquel momento, la decisión unánime de esta Curia fue establecer un Programa Experimental en las salas de recursos extraordinarios del Centro Judicial de San Juan. Conforme a lo allí dispuesto, al final de ese periodo, el cual culmina en julio de 2014, el Tribunal deberá evaluar exhaus-*771tivamente la efectividad del uso de los referidos equipos. Por lo tanto, resulta prematura cualquier solicitud a los fines de am-pliar lo que autorizamos mediante la referida resolución, sin antes contar con el beneficio de una evaluación de ese periodo experimental.
La Jueza Asociada Señora Fiol Matta y la Juez Asociada Señora Rodríguez Rodríguez no intervinieron.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo

 In re C. 15; Regl. Uso Cámaras Proc. Jud., 188 DPR 424 (2013).